Exhibit 10.2

 

JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of May 2, 2013 (this “Agreement”), by and among
CITIBANK, N.A., as Additional Tranche B-3 Lender (the “Additional Tranche B-3
Lender”), EP ENERGY LLC (the “Borrower”), and CITIBANK, N.A., as Administrative
Agent (the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Term Loan Agreement, dated as of
April 24, 2012 (as amended by that certain Amendment No. 1, dated as of
August 21, 2012, supplemented by that certain Incremental Facility Agreement,
dated as of October 31, 2012, and further amended by that certain Amendment
No. 2, dated as of May 2, 2013, and as further amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Term Loan
Agreement”), among the Borrower, each lender from time to time party thereto and
CITIBANK, N.A., as Administrative Agent (capitalized terms used but not defined
herein having the meaning provided in the Term Loan Agreement);

 

WHEREAS, subject to the terms and conditions of the Term Loan Agreement, the
Borrower may establish Additional Tranche B-3 Commitments (the “Additional
Tranche B-3 Commitments”) with Additional Tranche B-3 Lenders (which may include
existing Lenders); and

 

WHEREAS, subject to the terms and conditions of the Term Loan Agreement,
Additional Tranche B-3 Lenders shall become Lenders with Additional Tranche B-3
Commitments pursuant to one or more Tranche B-3 Joinder Agreements;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

The Additional Tranche B-3 Lender hereby agrees to provide the Additional
Tranche B-3 Commitment set forth on its signature page hereto pursuant to and in
accordance with Section 2.01(g)(ii) of the Term Loan Agreement.  The Additional
Tranche B-3 Commitment provided pursuant to this Agreement shall be subject to
all of the terms in the Term Loan Agreement and to the conditions set forth in
the Term Loan Agreement, and shall be entitled to all the benefits afforded by
the Term Loan Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the guarantees and
security interests created by the Security Documents

 

The Additional Tranche B-3 Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Additional Tranche B-3 Commitment provided
pursuant to this Agreement shall constitute an Additional Tranche B-3 Commitment
for all purposes of the Term Loan Agreement and the other applicable Loan
Documents, and the Borrower and the Administrative Agent hereby consent to the
Additional Tranche B-3 Lender becoming a Lender

 

--------------------------------------------------------------------------------


 

under the Term Loan Agreement.  The Additional Tranche B-3 Lender hereby agrees
to make an Additional Tranche B-3 Loan to the Borrower in an amount equal to its
Additional Tranche B-3 Commitment on the Amendment No. 2 Effective Date in
accordance with Section 2.01(g)(ii) of the Term Loan Agreement.

 

Any Additional Tranche B-3 Lender (that is not an existing Lender): (i) confirms
that it has received a copy of the Term Loan Agreement and the other Loan
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement; (ii) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Co-Lead Arrangers or any other Additional Tranche B-3 Lender or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Term Loan Agreement; (iii) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Term Loan Agreement and the other
Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Term Loan Agreement are required to
be performed by it as a Lender.

 

Upon (i) the execution of a counterpart of this Agreement by the Additional
Tranche B-3 Lender, the Administrative Agent and the Borrower and (ii) the
delivery to the Administrative Agent of a fully executed counterpart (including
by way of telecopy or other electronic transmission) hereof, the undersigned
Additional Tranche B-3 Lender shall become a Lender under the Term Loan
Agreement with the respective Additional Tranche B-3 Commitment set forth on its
signature page hereto, effective as of the Amendment No. 2 Effective Date.

 

For any Additional Tranche B-3 Lender (that is not an existing Lender),
delivered herewith to the Administrative Agent are such forms, certificates or
other evidence with respect to United States federal income tax withholding
matters as such Additional Tranche B-3 Lender may be required to deliver to the
Administrative Agent pursuant to Section 2.17 of the Term Loan Agreement.

 

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

This Agreement, the Term Loan Agreement and the other Loan Documents constitute
the entire agreement among the parties with respect to the subject matter hereof
and thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

2

--------------------------------------------------------------------------------


 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the day and year
first written above.

 

 

CITIBANK, N.A.,

 

as Additional Tranche B-3 Lender

 

 

 

 

 

By:

/s/Mohammed Baabde

 

 

Name: Mohammed Baabde

 

 

Title: Vice President

 

 

 

 

 

 

 

Additional Tranche B-3 Commitments:

 

 

 

 

 

$89,006,666.67

 

[EP Energy LLC Term Loan Joinder]

 

--------------------------------------------------------------------------------


 

 

EP ENERGY LLC

 

 

 

 

 

By:

/s/ Kyle McCuen

 

 

Name:

Kyle McCuen

 

 

Title:

Vice President and Treasurer

 

[EP Energy LLC Term Loan Joinder]

 

--------------------------------------------------------------------------------


 

Accepted:

 

 

 

 

CITIBANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/Mohammed S. Baabde

 

 

Name: Mohammed S. Baabde

 

 

Title: Vice President

 

 

[EP Energy LLC Term Loan Joinder]

 

--------------------------------------------------------------------------------